Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-4 are currently under examination, wherein no claim has been amended in applicant’s reply filed on June 10, 2022.  Applicant’s election of Invention I, Claims 1-4, without traverse in the reply is acknowledged.  The non-elected Invention II, Claims 5-7, has been withdrawn from consideration by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase of “the pressure molding” line 3 of in claim 4 lacks an antecedent basis in claim 1 from which claim 4 depends rendering claim 4 indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP (2011-233827 A).
With respect to claims 1, 2 and 4, JP (‘827 A) discloses a method for producing a composite magnetic core comprising pressure molding an Fe-Si metal magnetic powder into a core compact; performing a primary heat treatment of heating the core compact at a temperature of 60-300oC in an ambient atmosphere (i.e. in the air) with a first oxygen partial pressure to form a SiO2 layer on a surface of the core compact; performing a secondary heat treatment of heating the core compact undergone the primary heat treatment at a temperature less than 600oC in a water vapor atmosphere with a second oxygen partial pressure greater than the first oxygen partial pressure to form an Fe oxide layer on the SiO2 layer; and performing a third heat treatment of heating the core compact undergone the secondary heat treatment at a temperature of 600oC or higher in a non-oxidizing atmosphere to remove a stain from the core compact (abstract, paragraphs [0010] and [0016]). JP (‘827 A) does not specify the step order as claimed in claim 4. However, it is well held that in general, the transposition of varying steps, or varying details of process, as by adding steps or splitting one step into two, where the processes are substantially identical or equivalent in terms of function, manner and results, was held to be not patentably distinguish the processes. GENERAL FOODS CORPORATION v. PERK FOODS COMPANY, 157 USPQ 14 (N.D. Ill. 1968). In the instant case, claim 4 involving transposing the pressure molding step where the step itself is substantially identical or equivalent in terms of function, manner and results is held to be patentably distinguish the processes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP (‘827 A) in view of Noguchi et al. (US Pub. (2016/0336104 A1).
	The teachings of JP (‘827 A) regarding claims 1, 2 and 4 have been discussed above.
	JP (‘827 A) does not specify the degreasing treatment as claimed in claim 3. Noguchi et al. (‘104 A1) discloses a method for producing a composite magnetic core including a degreasing step (abstract, paragraphs [0005], [0073] and [0085]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a degreasing step in the process of JP (‘827 A) in order to decompose an organic substance and prevent remaining of carbon as disclosed by Noguchi et al. (‘104 A1) (paragraph [0085]).


Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

6/15/2022